 



Exhibit 10.14
Amended and
Restated on
January 26, 2007
AETNA INC.
1999 DIRECTOR CHARITABLE AWARD PROGRAM

1.   PURPOSE OF THE PROGRAM       The Aetna Inc. Director Charitable Award
Program (the “Program”) allows each eligible Director (“Director”) of Aetna Inc.
(the “Corporation”) to recommend that the Corporation make a donation of
$1,000,000 to the eligible tax-exempt organization(s) (the “Donee(s)”) selected
by the Director, with the donation to be made, in the Director’s name, in ten
equal annual installments, with the first installment to be made following the
Director’s retirement. The purpose of the Program is to recognize the interest
of the Corporation and its outside Directors in supporting worthy educational
institutions and other charitable organizations.   2.   ELIGIBILITY       All
persons serving as outside Directors of the Corporation as of February 1, 1999,
shall be eligible to participate in the Program. All outside Directors who join
the Corporation’s Board of Directors after that date shall be immediately
eligible to participate in the Program upon election to the Board.   3.  
RECOMMENDATION OF DONATION       When a Director becomes eligible to participate
in the Program, he or she may make a written recommendation to the Corporation,
on a form approved by the Corporation for this purpose, designating the Donee(s)
which he or she intends to be the recipient(s) of the corporate donation to be
made on his or her behalf. A participating Director may revise or revoke any
such recommendation by signing a new recommendation form and submitting it to
the Corporation.   4.   AMOUNT AND TIMING OF DONATION       Each eligible
Director may choose one organization to receive a donation of $1,000,000, or up
to five organizations to receive donations aggregating $1,000,000. Each
recommended organization must be recommended to receive a donation of at least
$100,000. The donation will be made by the Corporation in ten equal annual
installments, with the first installment to be made shortly after the Director’s
termination of service as a Director on account of the Corporation’s mandatory
director retirement policy in effect on the date of such termination of service
(“Retirement”). In the event of a Director’s earlier termination of service,
provided he or she has satisfied the vesting requirements, the first installment
of the donation will be made when the Director otherwise would have reached his
or her Retirement date. Notwithstanding the foregoing, provided that the other
provisions of the Program are satisfied, with regard to any Director currently
serving as such on January 26, 2007, the first installment shall commence
shortly after the Director reaches age 72 (or a later time if requested by the
Director), regardless of whether the Director has terminated service as a
Director at that time. If a Director recommends more than one organization to
receive a donation, each will receive a prorated portion of each annual
installment. Each annual installment payment will be divided among the
recommended organizations in the same proportions as the total donation amount
has been allocated among the organizations by the Director.

Page 1



--------------------------------------------------------------------------------



 



5.   DONEES       In order to be eligible to receive a donation, a recommended
organization must initially, and at the time each donation installment is to be
made, (a) qualify to receive tax-deductible donations by the Corporation under
the Internal Revenue Code and (b) meet the then current criteria established by
the Aetna Foundation, Inc. for its matching grant program; provided, however,
that United Way, the Combined Health Appeal and any other organization
conducting a workplace campaign at Aetna not eligible for the Aetna Foundation,
Inc. matching grant program will be permitted Donees if otherwise eligible. Upon
the request of the Corporation’s Chief Executive Officer, or in the event Aetna
Foundation, Inc. or a successor foundation is dormant or not in existence, a
recommended organization must be reviewed and approved by the Nominating and
Corporate Governance Committee. A recommendation will be approved unless it is
determined that a donation to the organization would not be in the best
interests of the Corporation. A Director’s private foundation will not be an
eligible Donee. If an organization recommended by a participating Director
ceases to qualify as a Donee, and if the Director does not submit a form to
change the recommendation, the amount recommended to be donated to the
organization will instead be donated to the Director’s remaining recommended
qualified Donee(s) on a prorated basis. If none of the recommended organizations
qualify, the donation will be made to the organization(s) selected by the
Corporation.   6.   VESTING       A participating Director will be vested in the
Program: (a) when he or she completes five years of Board service as an outside
Director, or (b) in the event he or she terminates service prior to the
completion of five years of service as a Director, by reason of death or
disability, or (c) if there is a Change of Control of the Corporation while he
or she is actively serving on the Board. The term “Change of Control” shall have
the same meaning as is defined for that term in the Aetna Inc. Non-Employee
Director Deferred Stock and Deferred Compensation Plan. For persons serving as
outside Directors on February 1, 1999, Board service as an outside Director
prior to that date will count as vesting service (including service on the
Boards of Aetna Life and Casualty Company and U. S. Healthcare, Inc.). If a
participating Director terminates Board service (other than due to death or
disability) before becoming vested, no donation will be made on his or her
behalf, provided, however, that in the event a participating Director terminates
service prior to the completion of five years of service as a Director by reason
of acceptance of a position in government service or any other reason, all years
of service will be counted towards the vesting requirement in the event of such
Director’s return to the Board.   7.   FUNDING AND PROGRAM ASSETS       The
Corporation may fund the Program or it may choose not to fund the Program. If
the Corporation elects to fund the Program in any manner, neither the
participating Directors nor their recommended Donee(s) shall have any rights or
interests in any assets of the Corporation identified for such purpose. Nothing
contained in the Program shall create, or be deemed to create, a trust, actual
or constructive, for the benefit of a Director or any Donee recommended by a
Director to receive a donation, or shall give, or be deemed to give, any
Director or recommended Donee any interest in any assets of the Program or the
Corporation. If the Corporation elects to fund the Program through life
insurance policies, a participating Director must cooperate and fulfill the
enrollment requirements necessary to obtain insurance on his or her life in
order to be eligible to participate or continue to participate in the Program.
In the event a Director has cooperated and fulfilled such requirements, but is
considered to be uninsurable, such Director shall still be permitted to
participate in the Program.

Page 2



--------------------------------------------------------------------------------



 



8.   AMENDMENT OR TERMINATION       The Board of Directors of the Corporation
may, at any time, without the consent of the Directors participating in the
Program, amend, suspend, or terminate the Program. However, once a participating
Director becomes vested in the Program, the Program may not be amended,
suspended or terminated with respect to such Director by lengthening such
Director’s vesting period or by reducing the amount or timing of a donation to
be made in the name of such Director without his or her consent, unless there
has been an adverse change in laws or regulations affecting the Program (e.g.,
reduction or elimination of the tax deductibility of the donation by the
Corporation).   9.   ADMINISTRATION       The Program shall be administered by
the Nominating and Corporate Governance Committee. The Committee shall have
plenary authority in its discretion, but subject to the provisions of the
Program, to prescribe, amend, and rescind rules, regulations and procedures
relating to the Program. The determinations of the Committee on the foregoing
matters shall be conclusive and binding on all interested parties.   10.  
NON-ASSIGNMENT       A Director’s rights and interests under the Program may not
be assigned or transferred.   11.   GOVERNING LAW       The Program shall be
construed and enforced according to the laws of the State of Connecticut, and
all provisions thereof shall be administered according to the laws of said
state.   12.   EFFECTIVE DATE       The Program effective date is February 1,
1999. The recommendation of an eligible Director will not be effective until he
or she completes the Program enrollment requirements.

Page 3